Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

eR TAU) Tee

 

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

 

Case number (if knawn) Chapter 44

 

Ef] Check if this an
amended fiting

 

 

Official Form 201
Voiuntary Petition for Non-individuats Filing for Bankruptcy aie

If more space is needed, attach a separate sheet to this form. On the top of any additional! pages, write the debtor's name and case number {if known).
For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name NETWORK GROUP, LLC

 

2. Alfother names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification XX-XXXXXXX
Number (EIN)

 

 

 

4, Debtor's address Princtpa! place of business Mailing address, if different from principal place of
business
330 Railroad Avenue, Floor 2 16 Court Street, 14th Floor
Greenwich, CT 068306 Brooklyn, NY 11241
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, Cily, State & ZIP Code
Fairfield Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Cade

 

5. Debtor's website (URL)

 

 

; 6. Type of debtor a Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

C] Partnership (excluding LLP)
C] Other. Specity:

 

 

Official Form 204 Voluntary Petition for Non-Individuais Filing for Bankruptcy page 1

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

Debtor NETWORK GROUP, LLC Case number (if known)

 

 

Name

7. Bescribe debtor's business A. Check one:

(1 Health Care Business (as detined in 11 U.S.C. § 1014(27A)
(1 Single Asset Real Estate (as defined in 11 U.S.C, § 101(51B))
LI Railroad (as defined in 11 U.S.C. § 161(44)}

Ci Stockbroker (as defined in 11 U.S.C. § 101(53A))

Li Commodity Broker (as defined in 41 U.S.C. § 104(6))

C] Clearing Bank (as defined in 11 U.S.C. § 781(3)

EE None of the above

B. Check ail that appiy

C1] Tax-exempt entity (as described In 26 U.S.C. §501)}

E] Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
£1 investment advisor (as defined in 15 U.S.C. §80b-2(a}(11))

C, NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See htto:/www.uscourts.gov/four-digit-national-association-naics-codes.

 

5331
8. Underwhich chapter ofthe Check one:
Bankruptcy Code is the
debtor filing? 1 Chapter 7
1 Chapter 9

a Chapter 11. Check aif that apply.

E] Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

The debtor ts a small business debtor as defined in 11 U.S.C. § 104(61D). If the debtor is a small
business debtor, attach the most recent balance sheet, stafement of operations, cash-flow
statement, and federal income tax return or if all of these documents do nat exist, follow the
procedure in #4 U.S.C. § 1116(1}{B).

A plan is being filed with this petition.

0

Acceptances of the pian were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

E] The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File tha
attachment fo Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

C1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
CO Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

if more than 2 cases, attach a
separate list.

Hi No.
Cl Yes.

District When Case number

District When Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affillate of the debtor?

List all cases. If more than 1,
attach a separaie fist

No
Ml Yes.

Debtor WWW GREENWICH RAILROAD LLC Relationship AFFILATE

 

District EDNY When 40/04/19 Case number, ifknown 4149-46066

 

Official Farm 201

Voluntary Petition for Non-Individuais Filing for Bankruptcy page 2

 

 
Case 1-19-47229-nhl

Case number (if known)

 

Deblor NETWORK GROUP, LLC
Name
41. Why is the case filed in Check aif thal apply:

this district?

Doc1 Filed 12/02/19 Entered 12/02/19 12:58:41

 

 sDebtar has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

[Ci Avbankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12.

Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

Ei No
El Yes.

Why does the property need immediate attention? (Check ail that apply.)

Answer below for each properly that needs immediate attention. Attach additional sheets if needed.

E1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public heaith or safety.

What is the hazard?

 

7] tt needs to be physically secured or protected from ihe weather.

(1 It includes perishable goods or assets that could quickly deteriorate or lose value without altention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-refated assets or other options).

O1 Other

 

Where is the property?

is the property insured?
Fino

Cl vYes. Insurance agency
Contact name

Phone

 

Number, Street, City, State & ZIP Code

 

 

 

 

13.

  
  

] Statistical and administrative information

 

Debtor's estimation of

available funds

Check one:

Bi Funds will be available for distribution to unsecured creditors.

(1 After any administrative expenses are paid, no funds will be available fo unsecured creditors.

 

 

14. Estimated number of i 1-49 [7] 1,600-5,000 OO 25,901-56,000
creditors [150-89 1 5001-10,000 ©) 50,001-1060,000
1] 400-199 CJ 40,001-25,000 Cl More than100,000
D1 200-999
15. Estimated Assets L $0 - $50,000 i $1,000,001 - $10 million (] $500,000,001 - $1 billion

T $50,004 - $400,000
CI $100,001 - $500,000
1 $500,001 - $4 million

(1 $10,000,001 - $50 million
17 $50,000,001 - $100 million
T] $100,000,001 - $500 million

[1 $4,000,000,001 - $10 billion
CI $40,000,000,001 - $50 billion
CF More than $50 billion

 

16.

Estimated liabilities

[J $0 - $50,000

I] $50,001 - $100,000
C1] $100,004 - $500,000
C1 $806,001 - $1 million

B $4,000,001 - $10 million

1] $40,000,001 - $50 million
C] $50,000,001 - $106 milfion
CF $400,000,004 - $500 million

[J $500,000,001 - $1 billion

CI $1,000,000,001 - $10 billion
2 $10,000,000,001 - $86 billion
Ci More than $50 billion

 

Officiat Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

Debtor NETWORK GROUP, LLC Case number (if known)

 

 

Name

Request for Relief, Declaration, and Signatures

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up te 20 years, or both. 78 U.S.C. §§ 152, 1341, 1549, and 3571,

17. Deciaration and signature
of authorized The debtor requests refief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed 6n November 27, 2019
MM /DD/YYYY

 
   

Frank Bistrian

 

rized representative of debtor Printed name

    

Tite Managing Member

 

 

18. Signature of aftorney x Bron fer, Date November 27, 2019

Signature of attorney for debtor MM /DD/YYYY

Lawrence F. Morrison
Printed name

Morrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Fioor

New York, NY¥ 10013
Number, Street, City, Stale & ZIP Code

Contact phone 212-620-0938 Email address info@m-t-law.com

 

2889590 NY
Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

United States Bankruptcy Court
Kastern District of New York

Inre _NETWORK GROUP, LLC Case No.

 

Debtor(s) Chapter 11

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a}(3} for filing in this Chapter 11 Case

 

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

Chris Feeney 0.327%
Frank Bistrian 86.69
John Janedis 0.164%
Katie Bistrian 3.273%
Lawrence Liebers 0.491%
Michael Voelker 1.776%
Paul Broder 3.919%
Rob Burton 0.818%
Russell Sheppard 2.214%
William Drewry 0.164%

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP
I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I

have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.

Date November 27, 2019 Signature _ pei y

Frank Histrian

 

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both,
18 U.S.C. 88 152 and 3571.

Sheet f of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - wiw.bestcase.com Bost Gase Bankruptcy

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

United States Bankruptcy Court
Yastern District of New York

Inre NETWORK GROUP, LLC Case No.

 

Debtor(s} Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

Date: November 27, 2019

 

 

 

USBC-44 Rev. 9/17/98

Software Copyright (c} 1996-2018 Bast Casa, LLC - www.bestcase.com : Best Case Bankruptcy

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

330 Railroad Avenue LLC
330 Railroad Ave, 1st FL
Greenwich, CT 06830

ABC Home & Commercial
9475 US 230
Austin, TX 78724

Adam Zarifishani
PO Box 26539
Austin, TX 78755

ADT CCTV
47-40 21st Street
Long Island City, NY 11101

Capital City Janitorial
2420 Patterson Indust. Dr
Pflugerville, TX 78660

DFH Architects
1544 20th Street
Santa Monica, CA 90404

Essensys

Aldgate Tower
1 Leman Street
London, El 8FA

Grande Communications
911 W Anderson Lane
Suite 123

Austin, TX J8757

Granoff Architects
330 Railroad Ave
Greenwich, CT 06830

Greetly
235 Leyden St Suite 201
Denver, CO 80220

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

Liquid Logistics
12300 Wirth Drive
Unit Cc

Manchaca, TX 78652

Lucca Plumbing LLC
266 Purdy Hill Road
Monroe, CT 06468

Negotiatus Corp.
260 W 39th Street
Floor 15W

New York, NY 10018

Office Resource Inc.
263 Summer Street
Boston, MA 02210

Pastore & Dailey LLC
4 High Ridge Park
Stamford, CT 06905

Route 3 IT
8315 Liberty Walk Dr
Round Rock, TX 78681

SnackitToMe
1229 N North Branch St
Chicago, IL 60642

Square
375 W Broadway
New York, NY 10012

Tiny House Coffee LLC
300 Prado Street

Unit B

Austin, TX 78702

Toughlawn

11900 Jollyville Rd
#203291

Austin, TX 78759

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

Tri-Point Refrigeration
520 Cr 108

Suite 9

Hutto, TX 78634

Waste Management
PO Box 660345
Dallas, TX 75266

Westgroup Designs
19520 Jamboree Rd
Irvine, CA 92612

X Chair
193000 Southard Drive
Beltsville, MD 20705

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

United States Bankruptcy Court
Eastern District of New York

Inre NEFWORK GROUP, LLC Case Na.

 

Debtor(s) Chapter 141

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counse! for NETWORK GROUP, LLC _ in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

Ei None [Check if applicable]

November 27, 2019 eran fer rccastie,

Date Lawrence F. Morrison
Signature of Attorney or Litigant
Counsel for NETWORK GROUP, LLC
Morrison Tenenbaum, PLLC
87 Walker Street, Second Floor
New York, NY 100173

212-620-0938 Fax:646-390-5095
info@m-t-iaw.com

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicasa.com Bast Case Bankruptcy

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

UNITED STATES BANIKGRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): NETWORK GROUP, LLC CASE NO.:,

 

 

Pursuant to Local Bankruptey Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

PNOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); Gv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541 (a).]

O NO RELATED CASE 1S PENDING OR HAS BEEN PENDING AT ANY TIME.

EH THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: 1719-46066 JUDGE: NHL DISTRICT/DIVISION: EDNY
DEBTOR NAME: WWW GREENWICH RAILROAD LLC
CASE STILL PENDING (Y/N): OY [fclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): AFFILATE

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STELL PENDING (Y/N}: Uf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE aboye):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3, CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STELL PENDING (Y/N): Lf closed] Date of closing:
(OVER)

Soflware Copyright (c) 1996-2018 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

Tam admitted to practice in the Eastern District of New York (Y/N): __Y

 

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

Fm Petrone,
Lawrence F. Morrison

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor
New York, NY 10013
212-620-0938 Fax:646-390-5095

 

 

Signature of Pro Se Joint Debtor/Petitioner

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any

other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

USBC-17

Software Copyright (c) 1996-2018 Besi Case, LLC - www.bestcase.com

Rev.8/1 1/2009

Best Case Bankruptcy

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORE

Chapter 11

Case No. 19- ( )

DECLARATION PURSUANT TO S.D.N.Y, LOCAL BANKRUPTCY RULE 1007-
4

I, Frank Bistrian, declares under the penalty of perjury, the following:

1, Tam the Managing Member of Network Group, LLC (the “Debtor”), and as such 1
am familiar with the operations, business and financial affairs of the Debtor. I submit this
affidavit in accordance with the E.D.N.Y Local Bankruptcy Rule 1007-4 in support of the
voluntary petition filed by the Debtor.

2. There are no other or prior bankruptcy cases against the Debtor and as such there
has been no trustee or creditors’ committee appointed in this case.

3, The Debtor’s affiliate, WWW Greenwich Railroad LLC, filed its voluntary
petition for bankruptcy on October 4, 2019, in the Eastern District under case number | 9-46066
and is currently pending before the Honorable Nancy Hershey Lord.

A, A copy of the Debtor’s board resolution authorizing the Chapter 11 filing is
annexed hereto as Exhibit “A”.

5, The Debtor is a Delaware limited liability company and was organized on March
3, 2017,

6. The Debtor operates several flexible shared office spaces throughout the United

States.

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

7, The Debtor’s immediate need for relief in this Court stems from a pending
eviction from its commercial retail space located at 330 Railroad Avenue, 2™4 Floor, Greenwich
CT 06830 and its inability to address other past due debts .

8. Pursuant to Rule 1007-(a)(4) of the local bankruptcy rules annexed hereto as
Exhibit “B” is a list containing the names and addresses of the Debtor’s twenty (20) largest
unsecured creditors, excluding insiders.

9. Pursuant to Rule [007-2(a)(5) of the local bankruptcy rules, annexed hereto as
Exhibit “C” is a list containing the names and addresses of the Debtor’s five (5) largest secured
claims.

10. Pursuant to Rule 1007-2(a)(6) of the local bankruptcy rules, annexed hereto as
Exhibit “D” is a summary of the Debtor’s assets and liabilities. This is an mternally generated
estimate of assets and liabilities and may require certain adjustments.

11. The Debtor does not have any publicly held shares, debentures, or other
securities.

12. The Debtor’s bank accounts at Chase Bank have been levied by the bank pursuant
a state court order.

13. The Debtor’s assets consist primarily of office fixtures and equipment. The
Debtor’s books and records are located at 16 Court Street, 14" Floor, Brooklyn NY 11241.

14. The Debtor has no employees with and therefore no monthly payroll.

15. The Debtor expects to receive revenue from operations of the business in the
amount of approximately $5,500.00 for the thirty (30) day period following the Chapter 11
filing. The Debtor expects to receive additional revenue from its opening of other flexible shared
office spaces in the coming months. The Debtor’s operating expenses during the same thirty (30)

day period should be approximately $5,250.00.

 

 
Case 1-19-47229-nhl Doc1 Filed 12/02/19 Entered 12/02/19 12:58:41

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

EXHIBIT A

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

cnet neucrtinnenae AE RRR ARERR ERR RRR ER LEDER RRR RnR ERNE RRR Xx
In re

Chapter 11
NETWORK GROUP, LLC,

Case No, 19- ( )

Debtor.
poe ne eerie ane name anne emer neennneaenneccnnnanenenannewen nner x
CORPORATE RESOLUTION

 

At the meeting of the Board of Directors of Network Group, LLC (“Network Group”) a
Connecticut limited liability company, it was determined to be in the best interests of GRR to file
for bankruptcy under Chapter 11 of the United States Bankruptcy Code and the following
resolution was adopted:

Whereas, it is in the best interest of Network Group to file a voluntary
petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11
of the United States Code;

Be It ‘Therefore Resolved, that Frank Bistrian, Managing Member of
Network Group, is authorized and directed to execute and deliver all documents
necessary to perfect the filmg of a chapter 11 voluntary bankruptcy case on behalf
of the corporation; and

Be It Further Resolved, that Frank Bistrian, Managing Member of Network
Group, is authorized and directed to appear in ail bankruptcy proceedings on behalf
of the company, and to otherwise do and perform all acts and deeds and to execute
and deliver all necessary documents on behalf of the company in connection with
such bankruptcy case; and

Be it Further Resolved, that Frank Bistrian, Managing Member of Network
Group, is authorized and directed to employ Lawrence F’. Morrison, attorney and
the law firm of Morrison Tenenbaum, PLLC to represent the corporation in such
bankruptcy case

Dated: New York, New York
November 27, 2019

F Yank Bistrian, Managing Member

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

EXHIBIT B

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

aOR eee eit ca cur k cer

Debtorname NETWORK GROUP, LLC

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number {if known)
f°] Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors —z2s

 

An individual whe is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 452, 1344,
4519, and 3571.

pn Declaration and signature

] am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individuai serving as a representative of the debtor in this case.

 

i have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D; Creditors Whe Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206&/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebiors (Official Farm 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)
Other document that requires a declaration

! declare under penalty of perjury that the foregoing is true ang cise”
Executedon November 27, 2019 | CE
sg ature of nda 3 an behalf of debtor

Frank Bistrian
Printed name

 

ORMOOONOOo

 

 

 

 

Managing Member
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1896-2018 Besl Case, LLC - www.bestcase.com Best Case Bankmupicy

 
Case 1-19-47229-nhl

PmS Mee eit Ce emCome MGd
Debtor name | NETWORK GROUP, LLG

 

United States Bankruptcy Court for the:

YORK

EASTERN DISTRICT OF NEW

 

Case number (if known):

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

Doc1 Filed 12/02/19 Entered 12/02/19 12:58:41

O Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government
contracts)

indicate if claim
is contingent,
unllquidated, or
disputed

Amount of claim

If the clazn is fully unsecured, till in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total ciaim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

330 Railroad Avenue
LLC

330 Railroad Ave,
1st FL

Greenwich, CT
06830

Untiquidated

$381,134.42

 

ABC Home &
Commercial
9475 US 290
Austin, TX 78724

Unliquidated

$2,821.25

 

Adam Zarifishani
PO Box 26539
Austin, TX 78755

Uniiquidated

$270,000.00

 

Capital City
Janitorial

2420 Patterson
Indust. Dr
Pflugerville, TX
78660

Unliquidated

$8,198.94

 

BFH Architects
1544 20th Street
Santa Monica, CA
90404

Unliquidated

$49,108.63

 

EssenSys
Aldgate Tower
1 Leman Street
London, E1 8FA

Unliquidated

$6,741.00

 

Grande
Communications
914 W Anderson
Lane

Suite 123

Austin, TX 78757

Unliquidated

$3,270.15

 

Granoff Architects
330 Railroad Ave
Greenwich, CT
06830

 

 

 

 

Unliquidated

 

 

 

$93,000.00

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors who Have the 20 Largest Unsecured claims

Software Copyright (c} 1996-2018 Best Case, LLC - www.bestcase.com

page 1

Best Case Bankruptcy

 

 
Case 1-19-47229-nhl

Debtor
Name

NETWORK GROUP, LLC

Doc1 Filed 12/02/19 Entered 12/02/19 12:58:41

Case number (ff known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and emall address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

if the claim is fully unsecured, fal in only unsecured claim arrount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Fotal claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Negotiatus Corp.
260 W 39th Street
Floor 15W

New York, NY 10018

Unliquidated

$9,104.55

 

Office Resource Inc.
263 Summer Street
Boston, MA 02210

Unliquidated

$905,157.76

 

Pastore & Daiiey
LLC

4 High Ridge Park
Stamford, CT 06905

Unliquidated

$50,000.00

 

Route 3 IT

8315 Liberty Walk Dr
Round Rock, TX
78681

Unliquidated

$71,800.00

 

SnackitToMe
1229 N North
Branch St
Chicago, IL 60642

Unliquidated

$1,565.00

 

Square
375 W Broadway
New York, NY 10012

Unliquidated

$2,793.33

 

Tiny House Coffee
LLG

300 Prado Street
Unit B

Austin, TX 78702

Unliquidated

$1,875.00

 

Toughlawn

174900 Jollyville Rd
#203291

Austin, TX 78759

Unliquidated

$1,702.00

 

Tri-Point
Refrigeration
520 Cr 108
Suite 9

Hutto, TX 78634

Unliquidated

$865.51

 

Waste Management
PO Box 660345
Dallas, TX 75266

Unliquidated

$448.48

 

Westgroup Designs
19520 Jamboree Rd
Irvine, CA 92612

Unliquidated

$109,850.00

 

X Chair

103000 Southard
Drive

Beitsville, MD 20705

 

 

 

 

Unliquidated

 

 

 

$167,637.10

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Softwara Copyright (c) 1996-2016 Best Case, LLC - wvnv.besicase.com

page 2

Bast Case Bankruptcy

 

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

EXHIBIT C

None

 
Case 1-19-47229-nhl Doci1 Filed 12/02/19 Entered 12/02/19 12:58:41

EXIHIBIT D

1. Approx. Assets: $1 ,000,000.00
2. Approx. Liabilities: $2,067,937.71

 

 
